DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted 12/28/2020 has been accepted and entered.  Claims 3-5, 8-9, 17 are amended.  Claims 21-44 are cancelled.  No new claims are added.  Thus, claims 1-20 are examined.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heissenstein et al (US 2015/0355118 A1).
Regarding claim 19, Heissenstein et al discloses a system (See Fig., 1), comprising: an excitation component (4) configured to excite an emissive species (1) such that the emissive species produces a detectable non-steady-state emission during an emission time period of the emissive species (see paragraph [0012]); an image sensor (5) configured to detect at least a portion of the detectable non-steady-state emission (see paragraphs [0039], [0044]); and an electronic hardware component (see paragraph [0042]) configured to produce a single image comprising a first portion I1, 1  and I1, 2 corresponding to a first portion (excitation period XP) of the emission time period and a second portion I2, 1  and I2, 2 corresponding to a second portion of the emission time period (see paragraph [0066]).

    PNG
    media_image1.png
    293
    367
    media_image1.png
    Greyscale

	Regarding claim 20,  Heissenstein et al discloses wherein the emission time period is at least 10 nanoseconds (paragraph [0044]).
Allowable Subject Matter
Claims 1-18 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a system comprising: processing circuitry configured to: a) generate, based on output of the plurality of photodetectors, one or more images, the emission time period being less than a time to capture a single image of the one or more images and for each of the one or more images, determine a first property of a first portion of the image and a second property of a second portion of the image, and identify a characteristic of the emissive species based, at least in part, on the first property and the second property; or b) globally expose and/or read data from the electromagnetic radiation sensor to provide a plurality of time-encoded signals and identify a characteristic of the emissive species based on a comparison of two or more of the plurality of time-encoded signals, as claimed in combination with the rest of the claim limitations, so as to enable sensing authentication using imaging wherein an image or series of images of one or more emissive species may be obtained and time-dependence of image formation or manipulation may be leveraged to determine and identify information about the species, on the timeframe of image formation/obtaining. 
Claims 2-18 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Connally et al (US 2008/0265177 A1) discloses a fluorescence detection system comprises a light source (22), dichroic mirror (32), excitation port (16), emission port (14), and a detector. The light source (22) is, for example, a pulsed ultraviolet LED, with a light emission that decays sufficiently rapidly to permit gated detection of fluorescence from a fluorescently-labelled species, at a time when it is distinguishable from autofluorescence. The detector is, for example, an electron multiplying CCD, with high gain on-chip amplification. A circuit (26) may be used to control a repeating cycle of (i) generation of a 20-200 microsecond UV. pulse; (ii) a gate delay of 1-5 microseconds; and (iii) a 10-800 microsecond detection period. This allows time-resolved-fluorescence-microscopy with real time or near real time operation.

    PNG
    media_image2.png
    346
    503
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884